                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

                                           CASE NO:

TERRION MCNAIR,

      Plaintiff,

      v.

ASAP TOWING & STORAGE COMPANY,
a Florida corporation,

      Defendant.

                                     /

           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

      Plaintiff, TERRION MCNAIR (“Plaintiff”) pursuant to 29 U.S.C. § 216(b) files the

following Complaint against Defendant, ASAP TOWING & STORAGE COMPANY (“ASAP

TOWING” or “Defendant”), and alleges as follows:

                                         INTRODUCTION

   1. Defendant unlawfully deprived Plaintiff of federal minimum and overtime wages during

      the course of his employment. Plaintiff made an effort to obtain his unpaid wages before

      initiating this lawsuit to no avail. This action arises under the Fair Labor Standards Act

      (“FLSA”) pursuant to 29 U.S.C. §§ 201–216, to recover all federal wages that Defendant

      refused to pay Plaintiff during his employment and to further recover damages arising from

      the unlawful retaliation committed by Defendant.

                                           PARTIES

   2. During all times material hereto, Plaintiff was a resident of Duval County, Florida, over

      the age of 18 years, and otherwise sui juris.
3. During all times material hereto, Defendant, ASAP TOWING, was a Florida for profit

   corporation located and transacting business within Jacksonville, Florida, within the

   jurisdiction of this Honorable Court.

4. ASAP TOWING operates at least five (5) locations throughout Jacksonville, Florida.

5. Defendant, ASAP TOWING, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

   during all times pertinent to the allegations herein.

6. During all times material hereto, Defendant was vested with the ultimate control and

   decision-making authority over the hiring, firing, day-to-day operations, and pay practices,

   particularly as they relate to Plaintiff, during the relevant time period.

                            JURISDICTION AND VENUE

7. All acts and omissions giving rise to this dispute took place within Duval County, Florida,

   which falls within the jurisdiction of this Honorable Court.

8. Defendant, ASAP TOWING, is headquartered and regularly transacts business in Duval

   County, Florida, and jurisdiction is therefore proper within the Middle District of Florida

   pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

9. Venue is also proper within the Middle District of Florida pursuant to 29 U.S.C. § 216(b)

   and 28 U.S.C. § 1391(b).

                              GENERAL ALLEGATIONS

10. Defendant, ASAP TOWING, has been in operation in Florida since at least 1995.

11. ASAP TOWING provides tow truck services throughout the Duval County area and

   utilizes more than thirty (30) tow trucks out of at least five (5) various locations in the

   surrounding area.




                                              2
                                   FLSA COVERAGE

12. Defendant, ASAP TOWING, is covered under the FLSA through enterprise coverage, as

   ASAP TOWING was engaged in interstate commerce during Plaintiff’s employment

   period. More specifically, ASAP TOWING’s business and Plaintiff’s work for ASAP

   TOWING affected interstate commerce because the goods and materials Plaintiff and other

   employees used and/or handled on a constant and/or continuous basis moved through

   interstate commerce prior to or subsequent to Plaintiff’s use of the same. Accordingly,

   Defendant, ASAP TOWING, was engaged in interstate commerce pursuant to 29 U.S.C. §

   203(s)(1)(B).

13. During his employment with Defendant, Plaintiff and multiple other employees handled

   and worked with various good and/or materials that moved through interstate commerce,

   including, but not limited to: wrenches, screwdrivers, cloths, car brakes, nuts, bolts,

   pencils, pens, car keys, etc.

14. Defendant, ASAP TOWING, regularly employed two (2) or more employees for the

   relevant time period, and these employees handled goods or materials similar to those

   goods and materials handled by Plaintiff, thus making Defendant, ASAP TOWING an

   enterprise covered by the FLSA.

15. Upon information and belief, Defendant, ASAP TOWING, grossed or did business in

   excess of $500,000.00 in 2019, and is expected to gross in excess of $500,000.00 in 2020.

16. During all material times hereto, Plaintiff was a non-exempt employee of Defendant,

   ASAP TOWING, within the meaning of the FLSA.

                         PLAINTIFF’S WORK FOR DEFENDANTS

17. Plaintiff began working for Defendant in 2019 and continued to do so until March 2020.


                                           3
18. During all times periods pertinent to this Complaint, Plaintiff performed non-exempt work

   for Defendant as a tow truck driver throughout Duval County and the surrounding area.

19. During all times material hereto, Plaintiff was a non-exempt hourly employee employed

   by Defendant.

20. Plaintiff worked in excess of forty (40) hours per week when he was employed by

   Defendant in 2019 and 2020.

21. On average, Plaintiff worked sixty-five to seventy (65-70) hours per week.

22. Defendant failed to pay Plaintiff the federal minimum wage free and clear of any unlawful

   deductions in one or more workweeks during his forty-four (44) weeks of employment.

23. Defendant failed to pay Plaintiff 1.5 times his regular hourly rate free and clear and any

   unlawful deductions for hours worked in excess of forty (40) per week in one or more

   workweeks during his forty-four (44) weeks of employment.

24. Plaintiff is therefore entitled to recover federal minimum wages and overtime wages arising

   from violations committed by Defendant during the course of his employment.

25. Plaintiff objected to the withholding of his hard-earned wages.

26. Furthermore, in March 2020, Defendant terminated Plaintiff’s employment but failed to

   properly pay Plaintiff for the hours Plaintiff worked in the final two (2) weeks of Plaintiff’s

   employment.

27. Plaintiff brings these claims arising under the Fair Labor Standards Act and is therefore

   entitled to recover his reasonable attorney’s fees and costs incurred as a result of

   Defendant’s unlawful conduct.




                                             4
      COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207

   28. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 27 as though set forth fully

      herein.

   29. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

      § 216(b).

   30. Plaintiff claims the federal overtime wages free and clear of any unlawful deductions for

      all of the hours that he worked in excess of forty (40) per week during the entire forty-four

      (44) weeks of employment with Defendant.

   31. Defendant willfully and intentionally refused to pay Plaintiff the applicable federal

      overtime wages free and clear of any unlawful deductions as required by the FLSA, as

      Defendant knew of the federal overtime wage requirements of the FLSA yet refused to pay

      Plaintiff same.

   32. Defendant recklessly failed to investigate whether Defendant’s payroll practices were in

      accordance with the FLSA during the relevant time period.

   33. Accordingly, the statute of limitations in this action should be three (3) years as opposed

      to two (2) years.

   34. Defendant’s willful and/or intentional violations of federal wage law entitles Plaintiff to an

      additional amount of liquidated, or double, damages.

   35. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

      counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

      WHEREFORE, Plaintiff, TERRION MCNAIR, respectfully requests that this Honorable

Court enter judgment in his favor and against Defendant, ASAP TOWING & STORAGE

COMPANY, and award Plaintiff: (a) unliquidated damages to be paid by the Defendant; (b)


                                                 5
liquidated damages to be paid by the Defendant; (c) reasonable attorney’s fees and costs to be paid

by the Defendant; and any and all such further relief as may be deemed just and reasonable under

the circumstances.

          COUNT II – FEDERAL MINIMUM WAGE VIOLATIONS – 29 U.S.C. 206

   36. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 27 as though set forth fully

       herein.

   37. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

       § 216(b).

   38. Plaintiff claims the federal minimum wages for one or more violations committed by

       Defendant during the course of Plaintiff’s employment.

   39. Defendant willfully and intentionally refused to pay Plaintiff the applicable federal

       minimum wages free and clear of any unlawful deductions as required by the FLSA during

       at least one or more weeks of employment, as Defendant knew of the federal minimum

       wage requirements of the FLSA yet refused to pay Plaintiff same.

   40. Defendant recklessly failed to investigate whether Defendant’s payroll practices were in

       accordance with the FLSA during the relevant time period.

   41. Accordingly, the statute of limitations in this action should be three (3) years as opposed

       to two (2) years.

   42. Defendant’s willful and/or intentional violations of federal wage law entitles Plaintiff to an

       additional amount of liquidated, or double, damages.

   43. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

       counsel and is therefore entitled to recover reasonable attorney’s fees and costs.




                                                 6
   WHEREFORE, Plaintiff, TERRION MCNAIR, respectfully requests that this Honorable

Court enter judgment in his favor and against Defendant, ASAP TOWING & STORAGE

COMPANY, and award Plaintiff: (a) unliquidated damages to be paid by the Defendant; (b)

liquidated damages to be paid by the Defendant; (c) reasonable attorney’s fees and costs to be paid

by the Defendant; and any and all such further relief as may be deemed just and reasonable under

the circumstances.

                                DEMAND FOR JURY TRIAL

   Plaintiff, TERRION MCNAIR, requests and demands a trial by jury on all appropriate claims.

        Dated this 31st day of March, 2020.

                                                     Respectfully Submitted,

                                                     USA EMPLOYMENT LAWYERS-
                                                     JORDAN RICHARDS, PLLC
                                                     805 E. Broward Blvd. Suite 301
                                                     Fort Lauderdale, Florida 33301
                                                     Ph: (954) 871-0050
                                                     Counsel for Plaintiff

                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372
                                                     Jordan@jordanrichardspllc.com
                                                     Melissa@jordanrichardspllc.com
                                                     Jake@jordanrichardspllc.com


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on March 31,

2020.

                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372

                                        SERVICE LIST:

                                                7
